Bliss, Judge,
delivered tbe opinion of tbe court.
Tbe plaintiff claims to be tbe owner of land upon wbicb was situate a log bouse, wbicb defendant removed, and this action is brought for tbe damages suffered. Tbe controversy arose from a disputed boundary line, each party claiming that tbe bouse was situate upon bis own land. Tbe bill of exceptions is very defective in its exhibit of evidence, and it- does not certainly appear that it was taken and signed at tbe trial term. But, waiving this, on looking into the case I find tbe claim of tbe plaintiff to be altogether inequitable. Purchasers of adjoining land are divided by what each consider tbe true line of division. One of them, with tbe knowledge of and without objection from tbe other, builds a bouse, and subsequent purchasers recognize tbe same lino. A survey, however, so changes this line as to throw tbe bouse upon tbe adjoining land, whereupon its owner moves it back within tbe last line. His neighbor, who bad hitherto sup*298posed the house belonged to its purchaser and occupant, and whose vendor had consented to its being built, commences suit for trespass. I care not whether the declarations of law in relation to the division line were technically correct or not. Admitting all that plaintiff claims, there was a license to build the house by the then owner of the land upon which it is claimed to have been built. It was recognized as the property of the builder and his assigns down to the running of the new line, and as soon as the license could be considered as withdrawn the owner removed ‘the building, as he had a right to do. When one builds a house or fence, or places any other' erection upon the land of another with his permission, with the intention that it be held as the property of the builder, it continues personal property, and the owner may remove it when the. license is withdrawn. (Hines v. Ament, 48 Mo. 298; Matson v. Calhoun, 44 Mo. 368; 1 Washb. 5.)
The Circuit Court rendered judgment for defendant, and the judgment of the District Court, reversing it, is reversed.
The other judges concur.